DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to claims filed 13 January 2022.
Claims 19, 26-28, and 32 have been amended.
Claims 1-18, 23-25, and 36-38  have been cancelled.
Claims 19-22 and 26-35 are pending have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the §112 rejections, in light of the amendments, are persuasive and the rejections have been withdrawn.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  The arguments are also moot on grounds of new rejection, as necessitated by amendments.  
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's 
Applicant argues that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  As an initial note, the arguments are not compliant under 37 CFR 1.111(b) as they amount to a mere allegation of patent eligibility.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Contrary to Applicants’ assertion that the claims are not a certain method of organizing human activity, the Examiner notes that creating scrapbooks is a function that people have traditionally performed/provided for events that they have attended in the past (either by hand or by collecting mementos such as newspaper clippings of box scores of games).  Next, the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they are not applied in some other meaningful way beyond generally linking the use of the judicial exception (i.e., creating a scrapbook) to a particular technological environment (i.e., over a network or the Internet). Here, again as noted in the previous rejection, the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)(2) wherein the claim invokes computers or other machinery merely as a tool to perform an existing process similar to the requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).  Also, the claims recitation of the “processor,” “memory,” “location device,” “network interface,” “user interface including a display screen,” “application” “one or more network- accessible data sources via the network interface” “mobile device” and “user interface comprising a touch screen display” only generally linking the use of the judicial exception to a Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).  The Examiner also notes that this argued subject matter is not even recited in the claims, and it is the claims, it is the claims that define the claimed invention, and it is claims, not specifications (or arguments) that are anticipated or unpatentable (or patent eligible). Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  The claim(s) is/are not patent eligible and the rejections not withdrawn.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-22 and 26-35 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving 
The limitations of (claim 1 for exemplary purposes) “identifying a current date and a current time; retrieving schedule information for the user-selected sports team; determining that a new sporting event for the user-selected sports team is available to be attended or watched by the user at the current date and current time; obtaining mobile device location information from the location device; confirming that the user is attending or watching the new sporting event; retrieving statistical information for the new sporting event from, identifying one or more prior sporting events of the user-selected sports team that were attended or watched by the user, retrieving statistical information relating to the team statistics for the one or more prior sporting events, calculating updated team statistics based on the statistical information retrieved for the one or more prior sporting events that were attended or watched by the user and the statistical information retrieved for the new sporting event, wherein the updated team statistics are based only the subset of all sporting events of the user- selected sports team over a predetermined time period that have been attended or watched by the user” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “a method for preparing and displaying sports team statistics on a mobile device of a user for a user-selected sports team, the sports team statistics based only on sporting events attended or watched by the user, the mobile device including a processor, a memory, a location device, a network interface and a user interface including a display screen, mobile device configured for preparing and displaying sports team statistics for a user- selected sports team, the statistics based only on sporting events attended or watched by the user, the mobile device comprising: a processor; a memory; a location device; a network interface; and a user interface comprising a touch screen display” (or “A mobile device configured for preparing and displaying sports team statistics for a user- selected sports team, the 
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  In particular, the claims recitation of the display screen and data sources over a network are simply reciting elements for insignificant data gathering and display.  The “retrieving” and “receiving” steps are all extrasolution data gathering activities.  Next, claim 19 recites a memory, processor, location device, network interface, user interface, and application, however they do not functionally contribute the claimed limitations.  Next, the claim only recites one additional element – using a processor or mobile device to perform the steps. The processor or mobile device in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of collecting information input by a user i.e. electronic data query and retrieval) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).  Also, the claims recitation of the “processor,” “memory,” “location device,” “network interface,” “user interface including a display screen,” “application” “one or more network- accessible data sources via the network interface” “mobile device” and “user interface comprising a touch screen display” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a processor or mobile device to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.
Claims 20-22, 26-27, 30-31, and 33-35 are dependent on claims 19 and 32 and include all the limitations of claims 19 and 32.  Therefore, claims 20-22, 26-27, 30-31, and 33-35 recite the same abstract idea of “calculating or updating team statistics associated with sporting events that a user has watched or attended.”  The claim recites the additional limitations further limiting aspects of the independent claims (how and what data is to be collected) but are all still directed to the same abstract idea previously identified and are not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 19, 28, and 32, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claim 29 is dependent on claims 28 and include all the limitations of claim 28.  Therefore, claim 29 recite the same abstract idea of “calculating or updating team statistics associated with sporting events that a user has watched or attended.”  The claim recites the additional limitations including that the device be a GPS location device which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 19, 28, and 32, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 19-22 and 26-35 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 19-22 and 26-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivakumar et al. (US PG Pub. 2015/0134371) further in view of Goldman et al. (US PG Pub. 2011/0066664).

As per claims 19, 28, and 32,  Shivakumar discloses a method for preparing and displaying sports team statistics on a mobile device of a user for a user-selected sports team, the sports team statistics based only on sporting events attended or watched by the user, the mobile device including a processor, a memory, a location device, a network interface and a user interface including a display screen, mobile device configured for preparing and displaying sports team statistics for a user- selected sports team, the statistics based only on sporting events attended or watched by the user, the mobile device comprising: a processor; a memory; a location device; a network interface; and a user interface comprising a touch screen display; and non-transitory computer readable medium having instructions stored thereon for execution by a mobile device including a processor, a memory, a location device, a network interface and a display screen, the instructions executable for: the processor executing an application to perform the steps of (devices, systems, methods for automatic generation and maintenance of user scrapbook webpages, Shivakumar ¶24; server, client device, mobile computing device, ¶29; API server, ¶35): 
retrieving schedule information for the user-selected sports team, the schedule information including time, date and venue information for sporting events of the user-selected sports team (filters, future events list, sporting events, Shivakumar ¶50); 
determining from the retrieved schedule information that a new sporting event for the user-selected sports team is available to be attended or watched by the user at the current date and current time (generate a scrapbook webpage using the gathered event-related information, Shivakumar ¶36; past and future event timelines, ¶47); 
displaying a notification of the new sporting event on the display screen (notification services, Shivakumar ¶36; notification of purchased ticket, ¶77); 
receiving a first signal at the user interface, the first signal indicating a user intention to currently attend or watch the new sporting event (scraping a user's email to identify events for 
determining user location options based on mobile device location information from the location device (location-based services (LBS) application (e.g., GPS, mapping, directions, point-of-interest, locator), Shivakumar ¶30; For example, as described in further detail below in connection with, for example, FIGS. 4, 5, and 6, a server such as a server associated with a ticket seller (e.g., a ticket server) may obtain permission from a user to scrape the user's emails for ticketed-event information, extract the ticketed-event information from the user's emails, obtain permission from the user to access social media accounts for event-related mementos such as event photos, event comments or other event-related media, extract the event-related mementos from the user's social media accounts, sort the extracted event-related mementos and the extracted ticketed-event information (e.g., based on time information and/or location information associated with the event-related mementos and the extracted ticketed-event information), and post the sorted event-related mementoes and associated ticketed-event information to the user's scrapbook webpage, ¶62); 
determining whether that the user is attending the new sporting event based on the current user location and the venue information for the sporting event (For example, a photo such as photo 602 may have a time stamp corresponding to a time during a particular event for which the user purchased a ticket, thereby indicating that the photo was taken at that event. As other examples, photo 602 may have been posted to account 600 during the event, may have a caption that refers to the event, may have a geographical tag associated with an event venue, or may have image content that identifies the event (e.g., a venue sign, an identifiable venue feature or artist feature, etc.). If desired, a scrapbook server may crawl public webpages (e.g., social network webpages) of contacts identified in contacts 608 or in email contacts associated with ; 
retrieving statistical information for the new sporting event from one or more network- accessible data sources via the network interface (gather event related data, Shivakumar ¶36 and ¶79-¶85; statistical or other game information, ¶59), 
identifying one or more prior sporting events of the user-selected sports team that were either attended or watched by the user (event timeline, Summer 2013, Shivakumar ¶51 and ¶79-¶85), 
Both the Shivakumar and the Goldman references are analogous in that both are directed towards/concerned with social networking regarding events.  Shivakumar teaches the ability to aggregate metadata about events, but does not expressly disclose receiving a second signal at the user interface, the second signal indicating a selected one of the user location options as a current user location; retrieving statistical information relating to the team statistics for the one or more prior sporting events either attended or watched by the user, calculating updated team statistics based on the statistical information retrieved for the one or more prior sporting events that were either attended or watched by the user and the statistical information retrieved for the new sporting event; and displaying values of the updated team statistics on the display screen of the mobile device wherein the updated team statistics are based only on sporting events of the user- selected sports team over a predetermined time period that have been attended or watched by the user, and wherein the displayed values of the updated team statistics include at least one value based only on the subset of all sporting events that have been attended by the user over the predetermined time period, and include at least another value that is based only on the subset of all sporting events that have been watched by the user over the predetermined time period or on the subset of all sporting events that have been attended or watched by the user over the predetermined time period. 
However, Goldman teaches receiving a second signal at the user interface, the second signal indicating a selected one of the user location options as a current user location retrieving statistical information relating to the team statistics for the one or more prior sporting events either attended or watched by the user, calculating updated team statistics based on the statistical information retrieved for the one or more prior sporting events that were either attended or watched by the user and the statistical information retrieved for the new sporting event; and displaying values of the updated team statistics on the display screen of the mobile device wherein the updated team statistics are based only on sporting events of the user- selected sports team over a predetermined time period that have been attended or watched by the user, and wherein the displayed values of the updated team statistics include at least one value based only on the subset of all sporting events that have been attended by the user over the predetermined time period, and include at least another value that is based only on the subset of all sporting events that have been watched by the user over the predetermined time period or on the subset of all sporting events that have been attended or watched by the user over the predetermined time period. (calculate position specific statistics, Goldman ¶65 and Some embodiments include recording of the event, time of event, participants, and result of the event.  Some embodiments utilize a stream parser, interpreter, or compiler to analyze a stream of events to calculate the actual statistics in real time or after the fact.  Some embodiments utilize sport-specific compilers to implement sport-specific summaries based on a common generic event stream format, ¶69-¶70; favorite team, ¶80; be there live, broadcast live, ¶99-¶102).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Goldman’s method of tracking and calculating event statistics in Shivakumar’s content aggregation system to improve the system and method with reasonable expectation that this would result in a content management system that could retrieve and analyze data from different users in a social network.  
The motivation being that the market is very fragmented by sport, geography, participant age, and vendors.  For example, web sites centered around a team do a poor job of connecting a particular child or player with other sports and teams with which the player may be associated.  Similarly, although a particular child may have a Facebook or other personal web site, these sites do a poor job of focusing on the child's sports performance and do not necessarily connect the child with other team members, parents, coaches, and so forth (Goldman ¶4). 

As per claims 20 and 33, Shivakumar and Goldman disclose as shown above with respect to claims 19 and 32.  Shivakumar further discloses wherein the sporting events are baseball games (gather .

As per claims 21 and 34, Shivakumar and Goldman disclose as shown above with respect to claims 20 and 33.  Goldman further teaches wherein the team statistics include one or more statistics selected from the group consisting of wins, losses, at bats, runs, hits, doubles, triples, home runs, runs batted in, batting average, walks, strikeouts, stolen bases and attempts caught stealing (the sports management system provides the ability to collect statistics about athlete performance during a game.  As statistics are collected, they can be presented in a number of formats either associated with the individual athletes or rolled up as part of team statistics.  Some embodiments of the system allow statistics to be presented on a per game, per season, or career basis.  Some embodiments allow statistics to be filter or categorized based on game context like field location, home or visitor status, day or night, weather, month, day of week, in-game situations, and so on.  Some embodiments allow for the collection of statistics in real time.  Some embodiments allow for the collection of data post game.  Some embodiments allow for the collection of statistics during or after the game.  Some embodiments allow the collection of detailed events like passes, foul balls, hits, strikes, balls, touches, tackles, and so forth, Goldman ¶68; see also ¶99).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Goldman’s method of tracking and calculating event statistics in Shivakumar’s content aggregation system to improve the system and method with reasonable expectation that this would result in a content management system that could retrieve and analyze data from different users in a social network.  
The motivation being that the market is very fragmented by sport, geography, participant age, and vendors.  For example, web sites centered around a team do a poor job of connecting a particular child or player with other sports and teams with which the player may be associated.  Similarly, although a particular child may have a Facebook or other personal web site, these sites do a poor job of focusing on the child's sports performance and do not necessarily connect the child with other team members, parents, coaches, and so forth (Goldman ¶4).

As per claims 22 and 35, Shivakumar and Goldman disclose as shown above with respect to claims 20 and 33.  Goldman further teaches wherein the team statistics include one or more statistics selected from the group consisting of earned run average, saves, complete games, shutouts, walks and hits per inning pitched, strike outs per walk, strike outs per 9 innings, earned runs, runs, strike outs, walks against, stolen bases against and wild pitches (the sports management system provides the ability to collect statistics about athlete performance during a game.  As statistics are collected, they can be presented in a number of formats either associated with the individual athletes or rolled up as part of team statistics.  Some embodiments of the system allow statistics to be presented on a per game, per season, or career basis.  Some embodiments allow statistics to be filter or categorized based on game context like field location, home or visitor status, day or night, weather, month, day of week, in-game situations, and so on.  Some embodiments allow for the collection of statistics in real time.  Some embodiments allow for the collection of data post game.  Some embodiments allow for the collection of statistics during or after the game.  Some embodiments allow the collection of detailed events like passes, foul balls, hits, strikes, balls, touches, tackles, and so forth, Goldman ¶68; see also ¶99).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Goldman’s method of tracking and calculating event statistics in Shivakumar’s content aggregation system to improve the system and method with reasonable expectation that this would result in a content management system that could retrieve and analyze data from different users in a social network.  
The motivation being that the market is very fragmented by sport, geography, participant age, and vendors.  For example, web sites centered around a team do a poor job of connecting a particular child or player with other sports and teams with which the player may be associated.  Similarly, although a particular child may have a Facebook or other personal web site, these sites do a poor job of focusing on the child's sports performance and do not necessarily connect the child with other team members, parents, coaches, and so forth (Goldman ¶4).

As per claim 26, Shivakumar and Goldman disclose as shown above with respect to claim 18.  wherein the predetermined time period is a playing season for the user-selected sports team (event timeline, Summer 2013, Shivakumar ¶51 and ¶79-¶85).

As per claim 27, Shivakumar and Goldman disclose as shown above with respect to claim 18.  Shivakumar further discloses wherein the predetermined time period is an interval defined between an earliest sporting event of the user-selected sports team attended or watched by the user and a latest sporting event of the user-selected sports team attended or watched by the user (event timeline, Summer 2013, season specific, 	Shivakumar ¶51 and ¶79-¶85).

As per claim 29, Shivakumar and Goldman disclose as shown above with respect to claim 28.  Shivakumar further discloses wherein the location device is a GPS location device (User device 420 can have a processor 421, a memory 422, a global positioning system (GPS) 423 and/or other suitable device components. Processor 421 can execute an application such as an app 425 that facilitates ticket selection and purchase operations and/or online scrapbook viewing operations. App 425 can be stored in memory 422. App 425 can provide a graphical user interface (GUI) for the user when the user is selecting and purchasing tickets online, selling tickets online, and/or viewing a scrapbook webpage online, Shivakumar ¶69).

As per claim 30, Shivakumar and Goldman disclose as shown above with respect to claim 28.  Goldman further wherein the sports team is selectable by the user via the user interface (favorite team, Goldman ¶80).

As per claim 31, Shivakumar and Goldman disclose as shown above with respect to claim 28.  Goldman further wherein the team statistics are selectable by the user via the user interface (statistics can filtered or categorized, Goldman ¶68).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629